       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 1 of 18                      FILED
                                                                                  2020 Sep-23 PM 01:07
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


KIARA PERRY,                               }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 2:18-cv-01572-MHH
                                           }
GMFS, LLC, et al.,                         }
                                           }
       Defendants.                         }


                    MEMORANDUM OPINION AND ORDER

      Defendants GMFS, LLC and Specialized Loan Servicing, LLC have asked the

Court to enter judgment in their favor in this wrongful foreclosure action. (Docs.

13, 34). The central issue for decision is whether plaintiff Kiara Perry has presented

evidence that creates a question of fact regarding her receipt of notices required

under the mortgage loan at issue.

                     SUMMARY JUDGMENT STANDARD

      Under Rule 56 of the Federal Rules of Civil Procedure, a district court “shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). To demonstrate that there is a genuine dispute as to a material fact

that precludes summary judgment, a party opposing a motion for summary judgment
        Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 2 of 18




must cite “to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A). “The court need consider

only the cited materials, but it may consider other materials in the record.” FED. R.

CIV. P. 56(c)(3).

       When considering a summary judgment motion, a district court must view the

evidence in the record and draw reasonable inferences in the light most favorable to

the non-moving party. Asalde v. First Class Parking Sys. LLC, 898 F.3d 1136, 1138

(11th Cir. 2018). Accordingly, in this opinion, the Court views the evidence in the

light most favorable to Ms. Perry and draws all reasonable inferences from the

evidence in her favor. 1


1
 In support of their original motion for summary judgment (Doc. 13), the defendants relied on the
affidavit of Cynthia Wallace (Doc. 12). Ms. Perry moved to strike information in the Wallace
affidavit relating to the authentication of GMFS documents because Ms. Wallace works for SLS,
not GMFS. (Doc. 19). In a text order, this Court stated:

       The Court construes Ms. Perry’s motion as an objection to the admissibility of
       summary judgment evidence. See FED. R. CIV. P. 56(c)(2). Motions to strike
       summary judgment evidence no longer are appropriate. See FED. R. CIV. P. 56(c)(2)
       advisory committees note (2010 amendments) (“There is no need to make a
       separate motion to strike.”); Campbell v. Shinseki, 546 Fed. Appx. 874, 879 (11th
       Cir. 2013) (“The plain meaning of [amended Rule 56(c)(2)] show[s] that objecting
       to the admissibility of evidence supporting a summary judgment motion is now a
       part of summary judgment procedure, rather than a separate motion to be handled
       preliminarily....”). The Court asks the Clerk to please TERM Doc. 19. The Court
       will consider the substance of Ms. Perry’s objection in ruling on the pending motion
       for summary judgment.

                                                2
           Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 3 of 18




                                           FACTS

          On November 1, 2016, Kiara Perry obtained a mortgage loan from GMFS for

property located at 229 Lake Forest Way in Maylene, Alabama. (Docs. 32-3, 32-4).

Initially, Cenlar, FSB serviced the loan for GMFS. (Doc. 31-1). Specialized Loan

Servicing, or SLS, began servicing the loan for GMFS on March 2, 2018. (Doc. 32-

52). It is undisputed that Ms. Perry fell behind on her payments and ultimately

defaulted on her loan.

          Per paragraph 22 of Ms. Perry’s mortgage agreement with GMFS, in the event

of a default under the agreement, GMFS had to give Ms. Perry notice of her default,

an opportunity to cure the default, and notice of GMFS’s option to accelerate the

loan and sell the mortgaged property if she did not cure the default. Paragraph 22

states:

                 22. Acceleration; Remedies. Lender shall give notice to
          Borrower prior to acceleration following Borrower’s breach . . .. The
          notice shall specify: (a) the default; (b) the action required to cure the
          default; (c) a date, not less than 30 days from the date the notice is given
          to Borrower, by which the default must be cured; and (d) that failure to
          cure the default on or before the date specified in the notice may result
          in acceleration of the sums secured by this Security Instrument and sale
          of the Property. The notice shall further inform Borrower of the right to
          reinstate after acceleration and the right to bring a court action to assert
          the non-existence of a default or any other defense of Borrower to

(Doc. 20). In their supplemental motion for summary judgment (Doc. 34), GMFS and SLS rely
on deposition testimony and the exhibits to that testimony. (Docs. 32 and 33). Ms. Perry has not
objected to that evidence. The Court has relied on the defendants’ new evidence and has not
considered the evidence to which Ms. Perry objects in the Wallace affidavit. Because the Court
has not relied on the portions of Ms. Wallace’s affidavit concerning GMFS documents, Ms. Perry’s
objection is moot.
                                               3
           Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 4 of 18




          acceleration and sale. If the default is not cured on or before the date
          specified in the notice, Lender at its option may require immediate
          payment in full of all sums secured by this Security Instrument without
          further demand and may invoke the power of sale and any other
          remedies permitted by Applicable Law.

(Doc. 32-4, p. 14, ¶ 22).

          The defendants contend that after Ms. Perry defaulted, but before GMFS

accelerated her loan and scheduled the property for a foreclosure sale, over the

course of four months, Cenlar, on behalf of GMFS, sent Ms. Perry three notices of

default dated January 17, 2017, March 21, 2017, and April 26, 2017, respectively.

(Docs. 32-69, 32-70, 32-71). The defendants also contend that GMFS’s foreclosure

counsel, the law firm of Sirote & Permutt, PC, sent Ms. Perry a notice of acceleration

dated July 20, 2017. (Doc. 31-4, p. 2, ¶ 7; Doc. 31-4, p. 4; Doc. 32-72). During this

time, Ms. Perry’s mother, Karen Perry, was living with her at 229 Lake Forest Way.

Ms. Perry and her mother have submitted affidavits in which each woman states that

she received neither the notices of default nor the notice of acceleration. (Doc. 17-

1, p. 3, ¶¶ 13–14; Doc. 17-2, pp. 3–4, ¶¶ 18–19). 2

          In support of their summary judgment motions, GMFS and SLS have

submitted the declaration of Diane McCormick, who describes herself as “vice

president—document examination” at Cenlar.                     (Doc. 31-1, p. 1, ¶ 1).   Ms.



2
    References to “Ms. Perry” are to Ms. Kiara Perry, the plaintiff.

                                                   4
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 5 of 18




McCormick reviewed Cenlar’s “electronic ‘letter log,’ which tracks letters sent to

borrowers.” (Doc. 31-1, p. 1, ¶ 3). According to Ms. McCormick, “[i]f a letter is

recorded on Cenlar’s letter log, it reflects the fact a copy of the letter was mailed to

a borrower.” (Doc. 31-1, p. 2, ¶ 4). Ms. McCormick states: “I reviewed the January

17, 2017, March 21, 2017 and April 26, 2017 notices of default for this loan . . . I

compared these Notices with the letter log for Ms. Perry’s loan, and was able to

confirm that the three Notices were in fact sent to Ms. Perry.” (Doc. 31-1, p. 2, ¶ 5).

      Ms. McCormick also states that the letter log indicates that Cenlar sent all

three letters by certified mail. (Doc. 31-1, pp. 2–3, ¶¶ 6–8). In her deposition,

Loretta Poch, SLS’s corporate representative, testified that Cenlar did not receive

documents indicating that the notices were returned. (Doc. 33-1, p. 21, tp. 122). Ms.

Poch also testified that there is no signed receipt or other evidence indicating that

Ms. Perry received the three certified letters. (Doc. 33-1, p. 10, tp. 34; Doc. 33-1, p.

20, tpp. 74–75).

      GMFS and SLS also have submitted the declaration of Rebecca Redmond, an

attorney at Sirote. (Doc. 31-4, p. 1, ¶ 1). Ms. Redmond states that “Sirote sent a

letter, dated July 20, 2017, to Perry, notifying her that her loan, which was in default,

was being accelerated.” (Doc. 31-4, p. 2, ¶ 7). The declaration continues: “[A]fter

I executed the letter, it was imaged and uploaded/saved to Sirote and GMFS, LLC’s

respective case management systems and then subsequently routed to the mail room

                                           5
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 6 of 18




to be processed and mailed to [Ms.] Perry.” (Doc. 31-4, p. 2, ¶ 8). According to

Ms. Redmond, “[the] letter was properly addressed, with adequate postage affixed,

and sent First Class Mail via the United States Postal Service. There is no indication

in our file that the July 20, 2017 letter was returned to Sirote as ‘undeliverable’ by

the postal service.” (Doc. 31-4, p. 3, ¶ 9).

      After default, but before foreclosure, Ms. Perry and GMFS engaged in the loss

mitigation process, to no avail. Ms. Perry does not dispute that Sirote sent her, and

that she received, a notice of foreclosure sale dated August 1, 2017. (Doc. 32-28).

That notice scheduled the foreclosure sale for October 11, 2017. Sirote advertised

the sale as required under Alabama law. Ms. Perry also does not dispute that she

received monthly mortgages statements dated October 18, 2017 (Doc. 32-36) and

November 20, 2017 (Doc. 32-44), both of which showed that GMFS had accelerated

the loan and that the loan was in foreclosure.

      On November 15, 2017, Sirote sent Ms. Perry a second notice of foreclosure

sale, scheduling the sale for January 26, 2018.        (Doc. 32-43). Again, Sirote

advertised the sale as required under Alabama law. From March 2018 through

August 2018, SLS sent monthly statements to Ms. Perry that stated that GMFS had

accelerated the loan and that the loan was in foreclosure. (Docs. 32-54, 32-58, 32-62,

32-64, 32-66, 32-68).




                                           6
          Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 7 of 18




         On June 18, 2018, Sirote sent a final notice of foreclosure setting a sale date

of August 21, 2018. (Doc. 32-65). That notice stated that GMFS had accelerated

the loan. On August 21, 2018, GMFS foreclosed on the property securing the loan.

(Doc. 33-33).

                                      ANALYSIS

         Ms. Perry asserts that GMFS and SLS violated the Real Estate Settlement

Procedures Act, 12 U.S.C. § 2605 (RESPA) (Doc. 1-1, pp. 31–32, ¶¶ 216–224)

(Count I); that GMFS and SLS violated the Truth in Lending Act, 15 U.S.C. § 1601,

et seq. (TILA) (Doc. 1-1, p. 33, ¶¶ 225–230) (Count II); and that SLS violated the

Fair Debt Collections Practices Act, 15 U.S.C. § 1692, et seq, (FDCPA) (Doc. 1-1,

pp. 34–41, ¶¶ 231–260) (Counts III through XII). In her reply to the original motion

for summary judgment, Ms. Perry withdrew Counts VIII and XII. (Doc. 18, p. 18,

n.10).

         Ms. Perry also asserts that GMFS is liable under state law for breach of

contract (Doc. 1-1, pp. 41–42, ¶¶ 261–271) (Count XIII); that GMFS and SLS

“negligently, wantonly, and/or intentionally hired, retained, or supervised

incompetent employees or agents” (Doc. 1-1, p. 45, ¶ 285) (Count XV); that GMFS

and SLS are liable for negligence and wantonness (Doc. 1-1, pp. 45–46, ¶¶ 286–291)

(Count XVI); and that GMFS and SLS are liable for invasion of privacy (Doc. 1-1,




                                            7
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 8 of 18




pp. 46–50, ¶¶ 292–305) (Count XVII). Finally, Ms. Perry seeks a declaration that

“foreclosure is not allowed.” (Doc. 1-1, p. 43, ¶ 274) (Count XIV).

      Potential liability on each of Ms. Perry’s claims turns, to some extent, on

whether Cenlar provided Ms. Perry with the three notices of default dated January

17, 2017, March 21, 2017, and April 26, 2017 respectively and whether Sirote

provided Ms. Perry with the July 20, 2017 notice of acceleration. GMFS and SLS

seek summary judgment “with respect to [Ms. Perry’s] claims for violation of the

FDCPA, TILA and RESPA based on allegations related to the mailing of the

Notice[s] of Default and Notice of Acceleration,” “[Ms. Perry’s] RESPA claim

related to loss mitigation activity, [the state law claims for] negligent or wanton

conduct, negligent supervision and hiring of incompetent employees, and her claim

seeking a declaration prohibiting foreclosure of the property.” (Doc. 34, pp. 3–4;

see also, Doc. 34, p. 2). GMFS also seeks summary judgment as to the breach of

contract claim, to the extent that claim is based on the alleged failure to send a notice

of foreclosure. (Doc. 34, p. 12; Doc. 37, p. 6). The Court begins with Ms. Perry’s

federal law claims and then considers the defendants’ arguments concerning some

of Ms. Perry’s state law claims.

Counts I–VII, IX-XI, XIII: Remaining FDCPA, TILA, and RESPA Claims and
Breach of Contract Claim

      Ms. Perry argues that her RESPA and TILA claims “are based on the false

statements in the mortgage statements, which she admits receiving, stating that the
                                           8
        Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 9 of 18




loan had been accelerated or was in foreclosure or was in a foreclosure process when

such was not true under Alabama law.” (Doc. 36, p. 13). For her FDCPA claims,

Ms. Perry alleges that GMFS and SLS, inter alia, “[engaged in] conduct constituting

misrepresentations[] that were false and untrue,” “threatened to take legal action,

such as foreclose[ure], which defendants could not legally take,” and “threat[ened]

to take property when it was illegal to do so.” (Doc. 36, p. 14). Ms. Perry’s breach

of contract claim is based on her allegation that GMFS violated paragraph 22 of her

mortgage. (Doc. 1-1, pp. 41-42; Doc. 18, pp. 14-17).

      According to Ms. Perry, paragraph 22 of her mortgage requires GMFS to

“give” her certain notices. She contends that GMFS and SLS did not send her the

default notices required under paragraph 22. (Doc. 1-1, p. 18, ¶ 112). Ms. Perry

asserts that in the absence of a default notice, “no acceleration can occur,” and “no

foreclosure was allowed.” (Doc. 1-1, pp. 18–19, ¶¶ 113, 114; see also, Doc. 1-1, pp.

20–25, ¶¶ 127, 134, 142, 144, 152, 165–169). Accordingly, a statement that the

mortgage is in default or that the amount due is accelerated is false. Similarly, any

attempt to foreclose is illegal.

      The parties seem to agree that evidence of Ms. Perry’s receipt of the notices

is the crux of the matter. The parties focus their briefs on the “mailbox rule” which

is the “‘rebuttable presumption that an item properly mailed was received by the

addressee.’” Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1239 (11th Cir. 2002)

                                         9
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 10 of 18




(quoting Konst v. Fla. E. Coast Ry. Co., 71 F.3d 850, 851 (11th Cir. 1996)). The

“‘presumption of receipt’ arises upon proof that the item was properly addressed,

had sufficient postage, and was deposited in the mail.’” Green v. Hooks, 798 Fed.

Appx. 411, 425 (11th Cir. 2020) (quoting Konst, 71 F.3d at 851); see also Barnett,

283 F.3d at 1240. “The presumption is, of course, rebuttable.” Konst, 71 F.3d at

851.

       [T]he presumption of receipt is “not a conclusive presumption of law,
       but a mere inference of fact, founded on the probability that the officers
       of the government will do their duty and the usual course of business;
       and, when it is opposed by evidence that the letters never were received,
       must be weighed with all the other circumstances of the case ... in
       determining the question whether the letters were actually received or
       not.”

Barnett, 283 F.3d at 1240 (quoting Rosenthal v. Walker, 111 U.S. 185, 193–94,

(1884) (citation in Rosenthal omitted)).

       Absent evidence that the three notices were “properly addressed, had

sufficient postage, and [were] deposited in the mail,” the Court may not presume

receipt. Konst, 71 F.3d at 851. Ms. Perry argues that the information in Ms.

McCormick’s declaration concerning Cenlar’s letter log is not sufficient to give rise

to a presumption of receipt. In her declaration, Ms. McCormick states that the three

notices that Cenlar prepared regarding Ms. Perry’s account are referenced on

Cenlar’s letter log and that “[i]f a letter is recorded in Cenlar’s letter log, it reflects

the fact [that] a copy of the letter was mailed to a borrower.” (Doc. 33-5, p. 2, ¶ 4).

                                            10
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 11 of 18




Ms. McCormick also states that the notices state on their face that they were

addressed to Ms. Perry, and Cenlar used certified mail to send the notices. (Doc. 33-

5, pp. 2-3; see also Doc. 33-6).

      This is not the type of information that a party ordinarily presents to support

a presumption of receipt. In contrast, Ms. Redmond states in her affidavit that she,

on behalf of Sirote, prepared and sent the acceleration notice and that the

acceleration notice was “properly addressed, with adequate postage affixed, and sent

First Class Mail via the United States Postal Service.” (Doc. 31-4, pp. 2-3, ¶¶ 8-9).

This is typical of the testimony that supports a presumption of receipt. Here, the

Court does not have to decide whether the information in Ms. McCormick’s

declaration is sufficient to trigger the mailbox presumption because Ms. Perry has

provided sufficient evidence to create a question of fact concerning her receipt of

the notices.

      Ms. Perry asserts, and her mother confirms, that she (Ms. Perry) did not

receive the three notices from Cenlar. (Doc. 17-1, p. 3, ¶ 13; Doc. 17-2, p. 3, ¶ 18).

In Barnett, the Eleventh Circuit Court of Appeals stated: “If a court needed to

resolve whether an individual person received an item mailed to him or her, then it

need only seek testimony from that person as to whether he or she had received the

item.” Barnett, 283 F.3d at 1241. The statement in Barnett is dicta, but the dicta

provides helpful guidance. So does the analysis in In re Farris, 365 Fed. Appx. 198

                                         11
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 12 of 18




(11th Cir. 2010). In that unpublished bankruptcy decision, the viability of a debtor’s

case turned on whether the record established that he received notice of a hearing at

which he failed to appear. The Eleventh Circuit found that the mailing of the notice

of the hearing created a rebuttable presumption that the debtor received the notice.

Then, the panel explained:

      “The presumption of receipt may be rebutted ... by producing evidence
      which would ‘support a finding of the non-existence of the presumed
      fact.’” In re Prescott, [285 B.R. 763, 767 (Bankr.S.D.Ga.2001)]. The
      mere denial of receipt, without more, is insufficient to rebut the
      presumption. Id.; In re Hobbs, 141 B.R. 466, 468
      (Bankr.N.D.Ga.1992). But direct testimony of nonreceipt, combined
      with other evidence, may be sufficient to rebut the presumption. In re
      Hobbs, 141 B.R. at 468.

In re Farris, 365 Fed. Appx. at 200. In Farris, the debtor did not rebut the

presumption of receipt because he offered only his “denial that he received notice.”

In re Farris, 365 Fed. Appx. at 200.

      Here, Ms. Perry has offered more than her “mere denial of receipt.” Both Ms.

Perry and her mother have described their “procedure for receiving and filing

incoming mail.” Barnett, 283 F.3d at 1241; see Weiss v. Macy's Retail Holdings,

Inc., 741 Fed. Appx. 24, 28 (2d Cir. 2018) (individual rebutted the mailbox

presumption by providing “evidence of his family’s regular procedure for reviewing

with him the mail he received and asserted, with sworn support, that the relevant

mailings did not arrive and go through that process”).



                                         12
Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 13 of 18




In her affidavit, Ms. Perry states:

5.   There is a single mailbox for the house that we do not share with
anyone else outside the family.

6.    My mother and I have exclusive control over the mailbox.

7.    I typically work during the day from about 4:45 a.m. until about
5 p.m. when I return from my job with Alabama Power Company.
Consequently, my mother typically picks up the mail from the mailbox.

8.    My mother typically handles the mail and opens and reviews it
and places it in a drawer in her desk until we pay bills or need it for
some other reason.

9.    My mother checks the mailbox daily and sorts, opens, reviews
and stores the mail on a daily basis as well.

10. I recall receiving various letters from GMFS pertaining to our
mortgage loan after we moved into the house and then later also from
SLS once the servicing transferred to them.

11. At least once a month, we would pull the mail out and pay the
bills that needed to be paid. Afterward she would store it in another
drawer in her desk and once that was too full, transfer it to a storage
bin. We would keep mail that was needed and throw away ones that we
did not need.

12. We kept letters we received from GMFS and SLS in this same
manner.

                                  ***

16. During this time period, we consistently received other mail such
as, bank statements, utility bills, credit card bills and magazine
subscriptions.

17. I do not recall ever having problems receiving mail that was sent
to us.

                                      13
      Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 14 of 18




(Doc. 17-1, pp. 2-4, ¶¶ 5-12, 16-17).

      Similarly, Ms. Perry’s mother, Karen Perry, states in her affidavit:

      6.    There is a single mailbox for the house that we do not share with
      anyone else outside the family and we have exclusive control over the
      mailbox.

      7.    I am typically home during the day, so I am the one who picks
      up the mail from the mailbox and my custom and habit is to check the
      mailbox daily.

      8.    The mail is usually delivered between 11 a.m. and 1 p.m. and I
      will normally retrieve the mail within an hour or two of it being
      delivered.

      9.    Once I retrieve the mail, I would normally go back inside and sit
      down at my desk in the living room and sort the mail between my mail
      and Kiara’s and also by whether it is a bill or some other type of mail.

      10. I typically open all the mail shortly after going to mailbox or at
      the latest on the same day.

      11. I do not throw any of the mail away until I have opened it and
      read it to see what it is and if I need to respond to it or if it is a bill that
      needs to be paid.

      12. I recall receiving various letters from GMFS pertaining to our
      mortgage loan after we moved into the house and then later also from
      SLS once the servicing transferred to them.

      13. After reviewing the mail, I put it in a drawer where it stays until
      I need to use it to pay bills.

      14. At least once a month, I would pull the mail out and pay the bills
      that need to be paid. Once, I’m finished with it, I transfer the mail to
      another drawer in my desk where I keep older mail that I have handled
      or addressed.



                                            14
        Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 15 of 18




       15. If the drawer gets full, I then transfer the mail to a plastic utility
       [bin] unless we had no need for the mail and then we would throw it
       away.

       16. We kept the letters I received from GMFS and SLS in this same
       manner.

       17. I stored those letters in same place until [I] provided [them] to
       my attorneys.

                                              ***

       20. During 2017-2018, I do not recall taking any extended vacation
       or going away from residence for any extended period of time around
       [the time of the supposed mailings of these letters.

       21. During this time period, I consistently received other mail such
       as[] bank statements, utility bills, credit card bills, magazine
       subscriptions and had no problems with mail not being delivered.

(Doc. 17-2, pp. 2–4, ¶¶ 6–17, 20–21). This evidence is enough to rebut the

presumption of receipt. 3

3
  In their supplemental motion, GMFS and SLS argue that Ms. Perry’s evidence is “weakened by
the fact that Plaintiff’s mother was largely absent from the Property during the time the Notices
were being sent (see, e.g. Deposition of Kiara Perry, Doc. 32-1, at 136:9-21 and 137:13-21), and
by the fact that Plaintiff’s mother, who frequently spoke to GMFS and SLS while posing
as Plaintiff, appears to reference the March 21, 2017 Notice during a phone call (Deposition
of Karen Perry, Doc. 32-78, at 23:5-25:21; see also Declaration of Robert Miller, Doc. 31-5, at
¶ 3).” (Doc. 34, pp. 8-9). But the defendants have not asked the Court to strike Ms. Perry’s
affidavit evidence. See, e.g., Tippens v. Celotex Corp., 805 F.2d 949, 954 (11th Cir. 1986) (“An
affidavit may . . . be disregarded as a sham ‘when a party has given clear answers to unambiguous
questions which negate the existence of any genuine issue of material fact ... [and that party
attempts] thereafter [to] create such an issue with an affidavit that merely contradicts, without
explanation, previously given clear testimony.’”) (quoting Van T. Junkins & Assocs., Inc. v. U.S.
Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984)). And whether the affidavit evidence “weakens”
Ms. Perry’s case is a question of the weight of the evidence for the trier of fact. When ruling on a
motion for summary judgment, “[t]he court does not weigh conflicting evidence or determine the
credibility of witnesses.” A.L. by & through D.L. v. Walt Disney Parks & Resorts US, Inc., 900
F.3d 1270, 1289 (11th Cir. 2018).

                                                15
        Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 16 of 18




       In addition, the record demonstrates that Cenlar sent the three notices of

default by certified mail, but Cenlar did not receive return certified mail receipts for

the notices.

       On this record, a genuine dispute of material fact exists as to whether Ms.

Perry received the notices of default from Cenlar. Therefore, the Court will deny

summary judgment as to Ms. Perry’s federal claims. 4 The Court also will deny

GMFS’s motion for summary judgment on Ms. Perry’s breach of contract claim.

Counts XV, XVI: Negligent or Wanton Conduct, and Negligent Supervision
and Hiring of Incompetent Employees

       Ms. Perry offers a glancing response to the defendants’ request for summary

judgment on these negligence/wantonness claims, and she cites no authority to

oppose the defendants’ legal arguments. (Doc. 18, pp. 23-24). Her conclusory

assertions – like, “how else would the conduct of Defendants be described but as

negligent and wanton to take ownership of a house (via foreclosure deed) when there

is no right to do so,” (Doc. 18, p. 24) – are not an adequate response to a summary



4
  Ms. Perry bases her RESPA claim in part on GMFS and SLS’s loss mitigation activity. In their
initial motion for summary judgment, GMFS and SLS moved for summary judgment as to this
aspect of the RESPA claim. (Doc. 13, pp. 14-19). Neither Ms. Perry’s response to the first motion,
nor her response to the supplemental motion, addresses this argument. (See generally Docs. 18,
36); see Edmondson v. Bd. of Trustees of Univ. of Alabama, 258 Fed. Appx. 250, 253 (11th Cir.
2007) (“Edmondson did not respond to UAB's motion for summary judgment on the Equal
Protection Act claim. Therefore, she has abandoned it.”) (citing Resolution Trust Corp. v. Dunmar
Corp., 43 F.3d 587, 599 (11th Cir. 1995)). Ms. Perry has abandoned her RESPA claim in Count I
to the extent that it is based on loss mitigation activity. The Count will grant summary judgment
on Count I to the extent that it is based on that conduct.

                                               16
       Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 17 of 18




judgment motion. Therefore, the Court will enter judgment for the defendants as to

Counts XV and XVI.

Count XIV: Ms. Perry’s Claim for a Declaration that “Foreclosure Is Not
Allowed”

      “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’

for purposes of Article III—‘when the issues presented are no longer “live” or the

parties lack a legally cognizable interest in the outcome.” Atheists of Fla., Inc. v.

City of Lakeland, Fla., 713 F.3d 577, 593–94 (11th Cir. 2013) (internal quotations

and citations omitted). As noted by GMFS and SLS, this claim is moot because the

foreclosure sale already has occurred. (Doc. 25, p. 6). Although Ms. Perry states in

her brief that she is now seeking “a ruling on whether [the] foreclosure was proper”

(Doc. 18, p. 23), she will receive that ruling if she succeeds on her breach of contract

claim. The Court will grant summary judgment in favor of the defendants as to

Count XIV.

                                   CONCLUSION

      For the foregoing reasons, the Court grants summary judgment in favor of

GMFS and SLS as to Counts XIV, XV, and XVI and dismisses Counts VIII and XII.

The Court also grants summary judgment in favor of GMFS and SLS as to Count I

to the extent that count is based on loss mitigation activity. In all other respects, the

Court denies the defendants’ motion for summary judgment (Doc. 13) and

supplemental motion for summary judgment (Doc. 34).
                                           17
Case 2:18-cv-01572-MHH Document 40 Filed 09/23/20 Page 18 of 18




DONE and ORDERED this September 23, 2020.


                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE




                              18
